Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 30, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141927                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  DEPARTMENT OF ENVIRONMENTAL                                                                               Brian K. Zahra,
  QUALITY,                                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                  SC: 141927
                                                                     COA: 291419
                                                                     Ingham CC: 08-001466-CE
  JOSEPH R. BROWN,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals to
  the extent that it held that res judicata did not bar the plaintiff’s cause of action to enforce
  correction orders issued to the defendant pursuant to MCL 333.12709(1). The basis for
  those orders was the same conduct that was the basis for the action to revoke the
  defendant’s certificate of registration under MCL 333.12709(2). Enforcement of the
  correction orders could have been resolved in the prior proceeding between the parties.
  Adair v State of Michigan, 470 Mich 105, 121, 124-125 (2004). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 30, 2011                      _________________________________________
           y0323                                                                Clerk